Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 12/08/2021 for application number 17/545315. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-7), (8-14) and (15-21) are presented for examination.

Double Patenting

Claim 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-21 of prior U.S. Patent No. 11227101. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 are 15-17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Grigorovitch et al. US Patent Application US 10162805 B2 (hereinafter Grigorovitch) in view of Rosart et al. US Patent Application Publication US 20080082317 A1 (hereinafter Rosart).
Regarding claim 1, Grigorovitch teaches A system, comprising: a processor; a non-transitory computer readable medium (Col. 4, lines 52-65) comprising instructions for a format agnostic document viewer adapted for: receiving an electronic document in a source format at the format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document (Col. 6, lines 60-67, Col. 7, lines 1-4, lines 46-52,Col. 13, lines 53-67, Col.  Lines 1-11, 14, lines 58-67, Col. 15, lines 1-2 wherein Grigorovitch teaches a viewer for receiving and displaying document and converting the source document to recognizable proprietary format).
Grigorovitch does not teach receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer.
 However in analogous art of formatting and translating a document text, Rosart teaches receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language (FIGS. 7-10, [0027], [0038-0041] wherein Rosart describes as illustrated in FIGS, 7-10, selecting a text of a document or a webpage and translating it to a selected second language specified by a user) receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language (FIG. 10, [0027], [0038-0041] wherein Rosart incorporates a translation through a server and wherein the translation comprises a portion of text or a webpage) and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer ([0041-0043] wherein Rosart rendering the translated text and displaying the translated version  in an interface as illustrated in FIGS. 7-10) 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Grigorovitch with Rosart by incorporating the method of receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer of Rosart into the method of receiving an electronic document in a source format at the format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document of Grigorovitch for the purpose of providing a convenient selection of the translation pair that shows the source language and the target language (Rosart: [0027]).
Regarding claim 2, Grigorovitch as modified by Rosart teaches wherein the selection of the original text is based on a user interaction with the display of the document in the format agnostic document viewer (FIGS. 5-6, Abstract, [0003], [0007] [0025], [0027], [0029], [0034] wherein Rosart describes a user interface for interaction and the user’s selection of a text to be formatted, translated and displayed within the interface).
Regarding claim 3, Grigorovitch as modified by Rosart teaches wherein the translated text is displayed side-by-side with the display of the document in the format agnostic document viewer (FIG. 10, [0038] wherein Rosart displays the source text and the translated text side by side).
Regarding claim 8, Grigorovitch teaches A method, comprising: receiving an electronic document in a source format at a format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document (Col. 6, lines 60-67, Col. 7, lines 1-4, lines 46-52, Col. 13, lines 53-67, Col.  Lines 1-11, 14, lines 58-67, Col. 15, lines 1-2 wherein Grigorovitch teaches a viewer for receiving and displaying document and converting the source document to recognizable proprietary format).
Grigorovitch does not teach receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer.
 However in analogous art of formatting and translating a document text, Rosart teaches receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language (FIGS. 7-10, [0027], [0038-0041] wherein Rosart describes as illustrated in FIGS, 7-10, selecting a text of a document or a webpage and translating it to a selected second language specified by a user) receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language (FIG. 10, [0027], [0038-0041] wherein Rosart incorporates a translation through a server and wherein the translation comprises a portion of text or a webpageand displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer ([0041-0043] wherein Rosart rendering the translated text and displaying the translated version  in an interface as illustrated in FIGS. 7-10) 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Grigorovitch with Rosart by incorporating the method of receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer of Rosart into the method of receiving an electronic document in a source format at the format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document of Grigorovitch for the purpose of providing a convenient selection of the translation pair that shows the source language and the target language (Rosart: [0027]).
Regarding claim 15, Grigorovitch teaches A non-transitory computer readable medium, comprising instructions for (Col. 4, lines 52-65) receiving an electronic document in a source format at a format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document (Col. 6, lines 60-67, Col. 7, lines 1-4, lines 46-52,Col. 13, lines 53-67, Col.  Lines 1-11, 14, lines 58-67, Col. 15, lines 1-2 wherein Grigorovitch teaches a viewer for receiving and displaying document and converting the source document to recognizable proprietary format).
Grigorovitch does not teach receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer.
 However in analogous art of formatting and translating a document text, Rosart teaches receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language (FIGS. 7-10, [0027], [0038-0041] wherein Rosart describes as illustrated in FIGS, 7-10, selecting a text of a document or a webpage and translating it to a selected second language specified by a user) receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language (FIG. 10, [0027], [0038-0041] wherein Rosart incorporates a translation through a server and wherein the translation comprises a portion of text or a webpage) and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer ([0041-0043] wherein Rosart rendering the translated text and displaying the translated version  in an interface as illustrated in FIGS. 7-10) 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Grigorovitch with Rosart by incorporating the method of receiving a selection of original text in the document and an associated language, wherein the original text is in a first language and the associated language is a second language submitting a request for a translation of the selection of original text to a translation service over a computer network, wherein the request includes the selection of original text and specifies the associated second language; receiving translated text in response to the request for the translation over the computer network, the translated text comprising the portion of the original text in the second language; and displaying the translated text in association with a display of the document in the format agnostic viewer, wherein the display is generated by rendering the format agnostic version of the document in the format agnostic document viewer of Rosart into the method of receiving an electronic document in a source format at the format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document of Grigorovitch for the purpose of providing a convenient selection of the translation pair that shows the source language and the target language (Rosart: [0027]).
Claims 9 and 16 are similar in scope to claim 2 and are therefore rejected under similar rationale.
Claims 10 and 17 are similar in scope to claim 3 and are therefore rejected under similar rationale.
Claims 4-7, 11-14 and 18-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Grigorovitch in view of Rosart and further in view of Travieso et al. US Patent Application Publication US 20040167784 A1 (hereinafter Travieso).
Regarding claim 4, Grigorovitch and Rosart do not teach wherein the translated text replaces the selected original text in the display of the document.
However in analogous art of formatting and translating a document text, Travieso teaches wherein the translated text replaces the selected original text in the display of the document ([0048] wherein Travieso describes translating a text and replacing it with the translated text).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Travieso with Grigorovitch and Rosart by incorporating the method of wherein the translated text replaces the selected original text in the display of the document of Travieso into the method of receiving an electronic document in a source format at the format agnostic document viewer; converting the document from the source format to a format agnostic format utilized by the format agnostic document viewer to generate a format agnostic version of the document of Grigorovitch and Rosart for the purpose of dividing the first web content into a plurality of translatable components and generating a unique identifier for each translatable component (Travieso: Abstract).
 Regarding claim 5, Grigorovitch as modified by Rosart and Travieso teaches wherein replacing the selected original text in the display of the document comprises ([0048], [0088] wherein Travieso describes translating a text and replacing it with the translated text) in response to receiving the translated text: locating the selected original text in the format agnostic version of the document (FIG. 11, [0086], [0124], [0176] wherein Travieso describes WYSIWYG with preview feature that allows viewing the translated web pages as it is being translated and maintaining the same format as the source text and allowing the translator to place the content segments in the correct location in the alternate language), (FIGS. 5-6, [0007], [0037] wherein Rosart receives the location of the resource to be translated from a first language text to a second language text) replacing the selected original text in the format agnostic version of the document with the translated text; and rendering the format agnostic version of the document with the translated text in the format agnostic document viewer ([0048], [0088] wherein Travieso describes translating a text and replacing it with the translated text).
Regarding claim 6, Grigorovitch as modified by Rosart and Travieso teaches wherein the original text is associated with a displayed non-textual element in the source version of the document and the translated text is rendered at a same location as the original text relative to the displayed non-textual element in the display of the document (FIGS. 2-4, claim 14 text, [0029], [0042] wherein Rosart describes translating a section of a webpage that includes images as illustrated in FIGS. 2-4, and rendering the content by preserving the same location in the translated content), (FIG. 9, Abstract, [0047-0049], [0088] wherein Travieso translate document that includes images by preserving the format of the original format and displaying the content and images in the same location as the source content).
Regarding claim 7, Grigorovitch as modified by Rosart and Travieso teaches wherein the instructions further comprise instructions for applying a conversion rule to the translated text such that one or more of an orientation, length or character size is substantially similar between a display of the original text and the displayed translated text (Claim 14 text, [0042], [0044], [0034] wherein Rosart implements a rule-based translation to parse a text from a source language to a target language by preserving the formatting of the original text in the translated text such as font attributes, new lines, tabs and other formatting features), (Abstract, [0015], [0171], [0176] wherein Travieso describes the translation via WYSIWYG interface and maintaining the formatting of the original text that includes the correct alignment and layout of the page when translated).
Claims 11 and 18 are similar in scope to claim 4 and are therefore rejected under similar rationale.
Claims 12 and 19 are similar in scope to claim 5 and are therefore rejected under similar rationale.
Claims 13 and 20 are similar in scope to claim 6 and are therefore rejected under similar rationale.
Claims 14 and 21 are similar in scope to claim 7 and are therefore rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144